Citation Nr: 0926793	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  04-31 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1948 to April 
1952.  He was the recipient of the Combat Infantryman Badge 
and the Purple Heart.  The Veteran died on April [redacted], 2000.  
The appellant is his surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  This case was remanded by 
the Board in November 2006 and now returns for appellate 
review.

The Board notes that, during the course of her appeal, the 
appellant requested hearings before a Decision Review Officer 
(DRO) and a Veterans Law Judge sitting at the RO.  In August 
2005, the appellant's representative informed VA that she 
wished to cancel her DRO hearing request and, in June 2006, 
she advised VA that she wished to withdraw her request for a 
Board hearing.  Therefore, the appellant's hearing requests 
are considered withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or  
contributed substantially or materially to cause death.  The 
death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002);  
38 C.F.R. §§ 3.303(a), 3.312 (2008). 

At the time of his death, the Veteran was service-connected 
for residuals of a gunshot wound to the right hand, evaluated 
as 30 percent disabling; schizophrenic reaction, catatonic, 
in remission, evaluated as 10 percent disabling; and malaria, 
evaluated as 10 percent disabling.  He had no other service-
connected disabilities.  The Veteran's death certificate does 
not indicate a cause of death; however, the evidence of 
record reflects that he was treated during his lifetime for 
various medical conditions, to include diabetes mellitus, 
hypertension, congestive heart failure, and coronary artery 
disease.  Additionally, an April [redacted], 2000, New York police 
report reflects that the Veteran went into cardiac arrest at 
his residence and died.  

The appellant claims that the Veteran's physical and mental 
injuries he incurred during his military service ultimately 
led to his death.  Additionally, she alleges that the 
Veteran's service-connected psychiatric disability caused him 
to mistrust doctors such that he would not seek medical 
treatment for later medical conditions, to include heart 
problems, until they became very serious. 

The Board notes that the appellant has also alleged that, 
while the Veteran was serving in combat in Korea, he went 
missing in action on or about September 5, 1950, and was held 
as a prisoner of war (POW).  During the pendency of the 
appellant's appeal, the regulations governing service 
connection on a presumptive basis for former POWs were 
amended.  Specifically, effective October 7, 2004, such 
provisions now provide for presumptive service connection for 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, and arrhythmia) where a Veteran is a former 
POW and such disease manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service, even though there is no 
record of such disease during service.  See 69 Fed. Reg. 
60089 (October 7, 2004); 38 C.F.R. § 3.309(c) (2008).  While 
the Veteran's service treatment records are negative for any 
indication that he was held as a POW, the Board finds that a 
remand is necessary in order to obtain his service personnel 
records from the National Personnel Records Center (NPRC).  
Additionally, if such records do not provide information 
regarding his alleged POW status, confirmation of POW status 
and the dates of confinement from NPRC should also be 
requested. 

The Board notes that, in the November 2006 remand, the agency 
of original jurisdiction was directed to obtain a medical 
opinion regarding whether the Veteran's service-connected 
disabilities caused or contributed substantially or 
materially to cause his death.  As part of that opinion, the 
examiner was requested to state the cause of the Veteran's 
death.  In a March 2009 opinion, a VA examiner noted that the 
Veteran was service-connected for catatonic schizophrenia and 
a hand injury.  The examiner opined that such service-
connected disabilities did not cause, aggravate, accelerate 
or play any role and did not have any debilitating effects 
and general impairments on the Veteran's health, or in 
developing his heart condition, diabetes, and hypertension.  
The examiner further indicated that the Veteran's 
schizophrenia and hand condition did not represent risk 
factors for atherosclerosis, diabetes, hypertension, or 
coronary artery disease.  However, while the examiner noted 
these various conditions for which the Veteran was treated 
during his lifetime, the examiner did not state the cause of 
the Veteran's death.  Additionally, the record reflects that 
the Veteran was service-connected for malaria in addition to 
schizophrenia and his right hand disorder.  As such, an 
addendum from the March 2009 VA examiner should be obtained 
in which the examiner offers an opinion regarding the cause 
of the Veteran's death and whether his service-connected 
malaria either caused or contributed substantially or 
materially to cause his death.  

Additionally, the Board notes that the appellant has not been 
provided with notice consistent with Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  The Board notes that, in the context 
of a dependency and indemnity compensation (DIC) claim, 38 
U.S.C.A. § 5103(a) notice requires that an appellant be 
provided with: (1) a statement of the conditions, if any, for 
which a Veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Therefore, 
on remand, proper notice under Hupp should be provided to the 
appellant.

Accordingly, the case is REMANDED for the following action:

1. Send the appellant and her 
representative a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes (1) a statement 
of the conditions for which the Veteran 
was service-connected at the time of his 
death (residuals of a gunshot wound to 
the right hand, schizophrenic reaction, 
and malaria); (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service- connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service-connected in accordance with 
Hupp, supra.  

2.  Obtain and associate the Veteran's 
service personnel records with the claims 
file.  If such records do not provide 
information regarding his alleged POW 
status, request confirmation of POW 
status and the dates of confinement from 
NPRC. 

3.  The claims file should be returned to 
the March 2009 VA examiner.  If the same 
examiner is not available, the claims 
file should be forwarded to another 
appropriate physician.  The examiner is 
asked to review the claims file and, in 
an addendum to the March 2009 report, the 
examiner should opine as to the 
following: 

a.  What caused the Veteran's death.

b.  Whether it is at least as likely (50 
percent probability or more) as not that 
the Veteran's service-connected malaria 
played any role in his death; contributed 
substantially or materially to the cause 
of death and/or combined to cause death 
and/or aided or lent assistance to the 
production of death and/or was causally 
connected to his death; caused 
debilitating effects and general 
impairment of heath to an extent that it 
rendered him materially less capable of 
resisting the effects of his heart 
problems; or was of such severity as to 
have a material influence in accelerating 
death in the event that such service-
connected disability was progressive or 
debilitating.

The complete rationale for all opinions 
expressed must be provided in a typed 
report.   

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the appellant's 
claim should be readjudicated.  If the 
claim remains denied, the appellant and 
her representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
